(\o, 0^13-00^85-^

a
                                                         PD-0109-15

                                                                              r-o

                                                              5   <\                    - < -•<

                                                                  ""*^-*- •   en
                                                                                        f-°t"Tl



    VJ 4dort __L^ JUfijVl; H;^ filed in                       ckv             ac.       > °
                                                                                        ** er Ti


                                                              a (\>           CO

                             COURT OF CRIMINAL APPEALS                        -D
                                                                                    S^J°
                                                             "^
               ^-                  jan so2:;5                T HP""
                                                             # £>
                                                                              ro

                                                                              —..
                                                                                    '


                                                                                    :x.r n
                                                                                          . -•!




ih_£. _5hrt-e,__ df 1^Ytf5       AbelAcosta, Clerk


^         ^1 ™, MHi^ODHlS^E ocSPS                          CRIMINAL APPEALS

                                                         JAN 2 6 2015

-^~£-J=jJ\r\a n         />   l                       AbelAcosta, Clerk
         -J:Lij-        u?t/nry,


              hfe+ fHo+ion for ExHna\Dn ok \\w<u
            *o f'lU?^'^[Q^J^f Discretionary fon/fiu)




    ifrVi+ion^ And -fil^5 fhis jvicrKon -fi>r on ^x-Jwision
    of skhf £00) days in u)lw(~> -to f'.l* fl ?dr>\'w(\
£n ^utfoHr bf ti^_s IfYlotim^ Mfdiani 3hoL0_b -Vh^
lj>u<Y %t £o\lou)ia4 i
                             X



dlsYndr flour* o-F fVlL LxiWin     _   County .T^y^s af ^

stvlul iS+a+fi, of 7lUs     V3. \Alg,ldon bin flUftlMdn .;fb<s
fdrUion*/ dPetals to -HU L^urir o-f aw^ls, JEmctb—
5M<riMt rtaMti\a\ Distant, fht fla^ M//T3 atfirmtd
b(\ Ar?r\\ R.rma

                           21




                         XXX
tw»<hon*.rb CQAutek for an t-L\d\s\b<i Is btetd uron
Y\t\t £olloiDiVifi -Pfl^Vsi
fa.ViVrioifi/r \Mfls noY in-forrozd *>£ -iW. d^Li&\or7 o( *Mt
Cpart of Afp^ls 'in a££rrviiYi9 hii. azs* on-K I
 McA q,2DiH_, 5inc^ Hid* +-im6 fdritio^r Vw5 bz&l
GVWvtfYmfl +o .Mm !/lMI r^rL^^n-hrtion in 4Vws
fr\a*Vur. Mi_s a\Xofx\c) on \\\l Af{&a\t Court- ArrWiWi
ms informs ViXX\oi\tr \\\a?r ht uu\il no**                 >